     Case 3:18-mj-20193-WQH Document 38 Filed 04/29/20 PageID.331 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                    Case No.: 18-MJ-20193-WQH
11         Plaintiff,
     v.                                         AMENDED JUDGMENT AND
12
                                                ORDER
13 ALEJANDRO RUBEN MENDEZ-
   ALEMAN,
14
        Defendant.
15
16        On the Government’s motion, and for good cause shown, the conviction in the
17 above case is vacated and the charge dismissed without prejudice.
18        IT IS SO ORDERED.
19
20 Dated: April 28, 2020
21
22
23
24
25
26
27
28


30
